Citation Nr: 9931662	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disorder of the 
jaw. 

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for chest pains.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims on 
appeal.  The veteran, who had active service from November 
1974 to January 1977, and from November 1990 to May 1991, 
appealed that decision to the BVA.  In May 1999, this case 
was REMANDED for additional development.  The case has been 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  Headaches have not been shown by competent medical 
evidence to have a nexus or relationship to service.

2.  There is no competent medical evidence of a current 
disorder of the jaw, and a disorder of the jaw, if present, 
is not shown by competent medical evidence to have a nexus or 
relationship to service.

3.  A neck disorder has not been shown by competent medical 
evidence to have a nexus or relationship to service.

4.  There is no competent medical evidence of a current back 
disorder, and a back disorder, if present, is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

5.  Chest pains have not been shown by competent medical 
evidence to have a nexus or relationship to service.



CONCLUSIONS OF LAW

1.  The veteran claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran claim of entitlement to service connection 
for a disorder of the jaw is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran claim of entitlement to service connection 
for a neck disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran claim of entitlement to service connection 
for chest pains is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Despite repeated efforts, the RO has been unable to obtain 
the veteran's service medical records for his second period 
of service.  The veteran has submitted records from this 
period and these have been added to the claims folder.  
Because it was not clear whether the service medical records 
supplied by the veteran were complete, this case was REMANDED 
in May 1999 in order to make another attempt to obtain such 
records.  The attempt, however, was unsuccessful.  In such a 
case, the VA's duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993).  In any event, as will be 
explained below, the veteran's service medical records, or 
the possible absence of any service medical records, is not 
dispositive of the veteran's claims for service connection.


I.  Headaches

Service medical records from the veteran's first period of 
service noted a complaint of headaches in September 1975.  
The veteran denied a history of frequent or severe headaches 
during his separation examination.  The available service 
medical records for the veteran's second period of service 
noted no complaints of, or treatment for, headaches, and the 
veteran again denied a history of frequent or severe 
headaches during his separation examination.  

VA treatment records from June 1992 to June 1996 noted that 
the veteran complained of headaches beginning, he reported, 
in 1991.  In April 1998, he was diagnosed with migraine 
headaches.  At his April 1998 VA examination, the veteran 
complained of recurrent headaches that began in May 1991.  
The diagnosis was myofascial headache.  

At his February 1997 personal hearing, the veteran testified 
that his headaches first started while he was stationed in 
the Persian Gulf during Desert Storm.  He stated that at the 
time, they were not severe enough for him to go on sick call 
and that he just took aspirin, but that after returning to 
the United States, the headaches became more and more severe, 
until he began to lose time from work.  He said that he 
currently suffered from headaches three or four times a week.  
He said that he did not feel that his headaches were work-
related because he had the same job prior to going on Desert 
Storm and he did not have the headaches then.

Following a careful review of all the evidence, the Board 
finds that the veteran has not met all three of the 
requirements for a well-grounded claim and his claim must 
therefore be denied.  While the veteran has a current 
diagnosis of headaches, there is no medical evidence of 
headaches during the veteran's second tour of duty, when he 
maintains his disorder began.  Furthermore, there is no 
medical evidence of a nexus between his current disorder and 
either the single complaint of headaches in 1975, or his 
second tour of duty.  Although the veteran maintains that 
headaches were incurred in service, as a layman he is not 
competent to address issues requiring expert opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because of the lack of a competent medical opinion of a nexus 
or relationship between his currently diagnosed myofascial or 
migraine headaches, and either of the veteran's periods of 
service, the Board finds that the veteran's claim is not well 
grounded and must be denied.



II.  Jaw Disorder

Service medical records from both periods of service noted no 
complaints of, or treatment for, any disorder of the jaw.  At 
his December 1997 VA examinations, the veteran complained of 
recurrent pain in the right jaw for the past five to six 
years.  The diagnoses were temporomandibular neuralgia by 
history and mandibular dislocation by history.  At his 
February 1997 personal hearing, the veteran testified that on 
five or six occasions since his return from the Persian Gulf, 
his jaw had locked while chewing.  

Based on this evidence, the Board concludes that the veteran 
has not met all three of the requirements for a well-grounded 
claim and his claim must therefore be denied.  There is no 
medical evidence of any disorder of the jaw or mouth in 
service, and no diagnosis of a current disorder, as the VA 
examiners diagnosed temporomandibular neuralgia by history 
and mandibular dislocation by history.  Even assuming that a 
disorder of the jaw is present, the veteran has failed to 
submit any competent medical evidence that relates such a 
disorder to service.  Accordingly, the veteran's claim is 
denied.



III.  Neck and Back Disorders

Service medical records noted no complaints of or treatment 
for disorders of the neck or the back.  During his separation 
examination from his second period of service, the veteran 
denied a history of recurrent back pain, arthritis, or bone, 
joint, or other deformity.  At his December 1997 VA 
examination, the veteran complained that his neck began 
feeling stiff in 1991, and that he had a knot in the back of 
his head and neck for a period, but that this had since 
dissipated.  The examination report contained a diagnosis of 
mild cervical spondylosis at C6-C7, with a normal lumbar 
spine.  At his personal hearing, the veteran stated that "I 
haven't had much pain" in the neck, and that "my back is 
not as bad as it was."  

In view of the lack of a current diagnosis of a back 
disorder, the veteran's claim of service connection for a 
back disorder is not well grounded.  Even assuming that a 
back disorder is present, the veteran has failed to submit 
any competent medical evidence that relates such a disorder 
to service.  While the veteran does have a current diagnosis 
of a neck or cervical disorder, there is no medical evidence 
of such a disorder in service, and no medical evidence of a 
nexus or relationship between his current cervical 
spondylosis at C6-C7 and service.  As a layperson, the 
veteran is not competent to diagnose the presence of a back 
disorder, or that his diagnosed cervical disorder is related 
to service.  See Espiritu, 2 Vet. App. at 494-95.  The claim 
of service connection for a neck disorder is therefore also 
not well-grounded, and the veteran's claims for both his neck 
and back disorders are denied.


IV.  Chest Pains

Service medical records from the veteran's first period of 
service noted that the veteran complained of chest pains in 
July 1976.  In his separation examination report, he provided 
a history of chest pains.  In his separation examination 
report for his second period of duty, the veteran denied a 
history of chest pains.  VA treatment records from April 1998 
noted complaints of chest pains, and the April 1998 VA 
examination report contained a diagnosis of chest pain and 
likely angina.  At his personal hearing, the veteran reported 
that he experienced chest pains "every once in awhile."  

In view of the lack of a medical opinion that relates the 
current diagnosis of chest pain to the veteran's periods of 
service, the veteran's claim is not well grounded.  As a 
layperson, the veteran is not competent to provide an opinion 
that chest pains or angina are related to service.  See 
Espiritu, 2 Vet. App. at 494-95.  Accordingly, the veteran's 
claim of service connection for chest pains is denied.  


V.  Conclusion

Because of the lack of medical evidence that the veteran 
currently has disorders of the jaw and the back, as well as 
the lack of a medical opinion that headaches, cervical 
spondylosis, and chest pains are related to service, the 
veteran's claims are not well-grounded and must be denied.  
The Board views its discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for claims for service connection for the 
claimed disorders.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  Simply put, where the veteran lacks current 
medical evidence of a disorder, he needs to submit such 
evidence.  In addition, the veteran needs to submit competent 
medical evidence to support his lay contention that his 
disorders are related to service.

Furthermore, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist, which, if obtained would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a disorder of the jaw is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a neck disorder is denied

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for chest pains is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  
	



 

